NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Griggers on August 25, 2022.
The application has been amended as follows: 
20. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising:
obtaining a design graph representation of an electronic circuit;
constructing a satisfiability graph from the design graph representation, wherein the satisfiability graph includes a set of vertices representing rare signals of the electronic circuit and satisfiability connections between the vertices;
finding a plurality of maximal satisfiable cliques in the satisfiability graph, wherein a maximal satisfiable clique corresponds to a triggering condition for a payload of the electronic circuit;
generating a test vector for each of the maximal satisfiable cliques; and
performing a test for a presence of a hardware Trojan circuit in the electronic circuit using the generated test vectors as input signals.

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “computing processors are configured to obtain/construct/find/generate/perform” in claim 11; “computing processors further configured to generate” in claim 12; and “computing processors are configured to simulate/determine” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art teachings of Crouch et al, US 2020/0104485 disclose of scanning input data of an input vector at a scan input port, the scan input data can be a function of operations of an integrated circuit having a trojan instrument system, see paragraph 0105.
Another teaching of Tehranipoor et al, US 2019/0347417 discloses of a stimulus vector that causes an asset to propagate to a malicious observation point.  A trigger circuit starts when a sequence is observed, and the stimulus vector previously generated with report register values of a Trojan trigger circuit that is in violation, see paragraph 0062.
Hunter, US 2021/0073287 discloses of dimensional reduction of categorized directed graphs to generated triggerable sets of norms associated with adjacent vertices, wherein relationship data between a failure to satisfy a norm condition of a norm vertex and adjacent vertices indicated by directed graph edges, see paragraph 0141.
Savkli, US 2018/0101783 discloses of a clique tree being an effective tool for anomaly detection within a high dimensional data set context, and for any new data set, a clique tree can be generated, and anomaly detection can be performed using Bayesian learning to detect unseen data, see paragraph 0049.
As per claim 1, it was not found to be taught in the prior art at least for constructing a satisfiability graph from a design graph representation includes a set of vertices representing rare signals of an electronic circuit and satisfiability connections between the vertices; finding a plurality of maximal satisfiable cliques in the satisfiability graph that corresponds to a triggering condition for a payload of the electronic circuit; and performing a test for a presence of a hardware Trojan circuit in the electronic circuit using generated test vectors for each of the maximal satisfiable cliques as input signals.
As per independent claims 11 and 20, they are similar in scope to independent claim 1, and are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiesson et al, US 2004/0236576 is relied upon for disclosing of maximal cliques of a triangulated error graph that forms a junction tree, see paragraph 0040.
Al Faruque et al, US 2019/0230113 is relied upon for disclosing of signature-based attack detection methods used for integrated circuit Trojan detection from side channel analysis, see paragraph 0007.
Dubrova et al, US 2016/0349314 is relied upon for disclosing of chip vulnerability for Trojans exploiting aliasing errors of multiple input signature registers, such that a test signature created by the MISR for test of set vectors is identical to an original circuit design, see paragraph 0052.
Lyu et al, “Automated Trigger Activation by Repeated Maximal Clique Sampling” and Lyu et al, “Scalable Activation of Rare Triggers in Hardware Trojans by Repeated Maximal Clique Sampling” are both related papers by the Applicant.
Li et al, “Mining Maximal Clique Summary with Effective Sampling” is relied upon for disclosing of reporting a summary of less overlapping maximal cliques in regards to cyber security, and have to improve upon its shortcomings, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431